EICH, C.J.
Olumide Akerele-Ale stabbed two people on November 30, 1985, inflicting multiple wounds on each victim. For those acts he was charged and convicted of two counts of attempted first-degree murder and two counts of injury regardless of life. We affirmed the convictions on Akerele-Ale's direct appeal in State v. Akerele-Ale, No. 87-2277-CR, unpublished slip op. (Wis. Ct. App. Oct. 26, 1988).
*722On this appeal, he challenges the trial court's denial of his sec. 974.06, Stats., motion to vacate the convictions for attempted murder on the ground that, when considered with the injury-regardless-of-life charges, they violated the double jeopardy provisions of the United States and Wisconsin Constitutions.
We conclude that State v. Ambuehl, 145 Wis. 2d 343, 363, 425 N.W.2d 649, 657 (Ct. App. 1988), in which we held that convicting a defendant of both attempted first-degree murder and injury by conduct regardless of life did not violate the constitutional proscriptions against double jeopardy, controls the decision in this case and we therefore affirm the order.
Wisconsin statutes permit prosecution under more than one statutory provision for the same conduct. Section 939.65, Stats.; State v. Sauceda, 168 Wis. 2d 486, 493, 485 N.W.2d 1, 4 (1992). However, if one of the two charges of which the defendant has been convicted is a lesser-included offense of the other, the defendant is being punished twice for the same offense and both convictions cannot stand. Section 939.66, Stats.; Ambuehl, 145 Wis. 2d at 362-63, 425 N.W.2d at 657.
To determine whether the two charged offenses are the same — whether one is included in the other — we first apply the "elements only" test set forth by the United States Supreme Court in Blockburger v. United States, 284 U.S. 299 (1932). It is a test that "focuses not on the peculiar factual nature of a given defendant's criminal activity, but on whether the lesser offense is statutorily within the greater." Hagenkord v. State, 100 Wis. 2d 452, 481, 302 N.W.2d 421, 436 (1981).
As indicated, we considered in Ambuehl the same issue raised by Akerele-Ale: whether the offenses of *723attempted first-degree murder and injury by conduct regardless of life are the "same" offense within the meaning of the Blockburger double jeopardy analysis. We held in that case that the two were not the same because each requires proof of an element the other does not:
Attempted first-degree murder ... requires proof of intent to kill. Injury by conduct regardless of life ... does not require proof of that intent. Injury by conduct regardless of life requires proof of great bodily harm, a fact which need not be proved for attempted first-degree murder.
Because the charges against Ambuehl are not for the "same" offense, [the] double jeopardy analysis stops. Ambuehl, 145 Wis. 2d at 363, 425 N.W.2d at 657.
Finally, we note that the 1984 statutes we considered in Ambuehl are the same statutes applicable to Akerele-Ale's November 1985 offenses.
The concurring opinion in this case argues persuasively that it makes little sense under the double jeopardy clause to permit multiple prosecutions and convictions for these two offenses, and the author of this opinion agrees. As we have said, however, Ambuehl controls our resolution of the issue.1
*724By the Court. — Order affirmed.

 As we noted in State v. Kanarowski, 170 Wis. 2d 504, 512-13, 489 N.W.2d 660, 663 (Ct. App. 1992), a two-part test is applied in multiplicity cases: "First, the court must conduct a Blockburger [elements-only] analysis. If that analysis favors the state, then the presumption is that the legislature intended to allow multiple charges for the same act. The presumption may be overcome by showing a legislative intent to the contrary." Our reading of the applicable statutes discloses no such contrary intent.